As we understand, the suit is for a breach of a contract for a commission agreed to be paid by the defendant corporation for finding a purchaser ready, able, and willing to buy the defendant's property at an agreed price. It is not a contract for the sale of defendant's property as forbidden by section 7036 of the Code of 1923, except under the conditions thereby required. O'Neal v. Plowden, 220 Ala. 317, 124 So. 882; Sayre v. Wilson  Ingram, 86 Ala. 151, 5 So. 157; Morgan v. Whatley Whatley, 205 Ala. 170, 87 So. 846; Cofield v. McGraw Garner, 16 Ala. App. 369, 77 So. 981, and Glass v. Lamar Smith,21 Ala. App. 325, 109 So. 170, wherein certiorari was denied by this court, 215 Ala. 52, 109 So. 171.
Plea 6 was subject to the plaintiff's demurrer, especially grounds 10, 11, and 13, and the trial court committed reversible error in not sustaining said demurrer.
The judgment of the circuit court is reversed, the judgment of nonsuit is set aside, and the cause is remanded.
Reversed, rendered, and remanded.
All the Justices concur, except THOMAS, J., who dissents.